 USDC IN/ND case 3:20-cv-00596-JD-MGG document 4 filed 09/14/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MARK L. McWILLIAMS,

                Petitioner,

                       v.                          CAUSE NO. 3:20-CV-596-JD-MGG

 WARDEN,

                Respondent.

                                 OPINION AND ORDER

       Mark L. McWilliams, a prisoner without a lawyer, filed a habeas petition

challenging numerous disciplinary decisions by the Indiana Department of Correction

since 1995, which have resulted in the loss of 1,148 days of good time credit. Pursuant to

Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.”

       McWilliams argues that the Indiana Department of Correction lacks any legal

authority to sanction him with the loss of good time credit, but he is mistaken. The

Indiana General Assembly enacted the good time credit scheme “to encourage inmates

of penal institutions to behave well while confined, to improve their morale, and thus to

help the prison authorities to maintain order and control.” Dunn v. Jenkins, 377 N.E.2d

868, 873 (Ind. 1978); State v. Eckhardt, 687 N.E.2d 374, 376 (Ind. App. 1997); Ind. Code §

35-50-6-5 (authorizing deprivation of credit time for rule violations in correctional

facilities). Further, the Supreme Court of the United States has found that such schemes
 USDC IN/ND case 3:20-cv-00596-JD-MGG document 4 filed 09/14/20 page 2 of 2


are constitutional as long as certain procedural safeguards are met. See Superintendent v.

Hill, 472 U.S. 445 (1985); Wolff v. McDonnell, 418 U.S. 539 (1974). McWilliams also

presents sovereign citizen theories, including references to the Uniform Commercial

Code, surety bonds and liens, but the court will not consider these theories because they

are legally frivolous. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)

(“[Sovereign citizen] theories should be rejected summarily, however they are

presented”).

       Because McWilliams has not asserted a valid claim for habeas relief, the habeas

petition is denied. If McWilliams wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Mark L. McWilliams leave to proceed in forma pauperis on appeal.

       SO ORDERED on September 14, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              2
